[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11951         ELEVENTH CIRCUIT
                                 ________________________       FEB 10, 2011
                                                                 JOHN LEY
                                                                  CLERK
                              D.C. Docket No. 1:08-cv-02141-CC

GEORGIACARRY.ORG, INC.,
REGIS GOYKE,

lllllllllllllllllllll                                             Plaintiffs - Appellants,

                                           versus

PINKIE TOOMER,
in her official capacity as Judge of the Probate Court
of Fulton County, Georgia, and all others similarly situated,

lllllllllllllllllllll                                             Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                     (February 10, 2011)

Before WILSON and PRYOR, Circuit Judges, and BUCKLEW,* District Judge.


         *
         Honorable Susan C. Bucklew, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      After review of the parties’ briefs and the record, and with the benefit of

oral argument, the Court finds no reversible error in the district court’s order,

dated March 13, 2009, granting the Appellee’s motion to dismiss. Accordingly, we

affirm the district court’s dismissal of Appellants’ complaint for the reasons stated

in that order.

      We note that “[a] dismissal for lack of subject matter jurisdiction is not a

judgment on the merits and is entered without prejudice.” Stalley v. Orlando

Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (per curiam).

We also note that at oral argument, Appellee represented that applications for

Georgia firearms licenses are “freely given.” Therefore, were the Appellants to

file a new complaint alleging either that Mr. Goyke personally requested an

application and was refused, or that he submitted an application and was denied a

license based on his lack of Fulton County domicile, then the standing and

ripeness issues would need to be revisited.

AFFIRMED.




                                           2